Citation Nr: 0730653	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the post-traumatic stress disorder (PTSD) 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the right hand disability.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a right hip 
disorder.

8.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a Comrade


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971, including one year in Vietnam; he was awarded 
the Combat Infantryman's Badge (CIB), a Purple Heart Medal, 
an Air Medal and a Bronze Star Medal with 'V' device.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2007, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appellant appealed the initial evaluations that were 
assigned to the post-traumatic stress disorder (PTSD), right 
hand and left knee disabilities when service connection was 
granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted (December 10, 2003).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The three initial rating issues and the left hip service 
connection issue are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in Vietnam during the Vietnam era.

2.  The appellant was awarded the Combat Infantryman's Badge 
(CIB), a Purple Heart Medal, an Air Medal and a Bronze Star 
Medal with 'V' device; he is a veteran of combat.  

3.  The Bronze Star Medal citation states that the appellant 
was wounded in action during combat with "a large enemy 
force in a massive bunker complex."

4.  The medical evidence reflects that the appellant has been 
diagnosed with degenerative changes of the neck, right 
shoulder, right knee and right hip.

5.  The degenerative changes of the neck, right shoulder, 
right knee and right hip are due to combat-related injuries 
during active military service.


CONCLUSION OF LAW

The veteran has degenerative changes of the neck, right 
shoulder, right knee and right hip that are the result of 
disease or injury incurred during active military service, 
and the criteria for a grant of service connection are met.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends, in essence, that he incurred 
degenerative changes of the neck right shoulder, right knee 
and right hip as a result of combat-related injuries in 
Vietnam, and that he is therefore entitled to service 
connection for these conditions currently diagnosed as 
degenerative disc disease and endplate changes of the 
cervical spine and degenerative joint disease of the right 
shoulder, right knee and right hip.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  

Review of the evidence of record reveals that the appellant 
was awarded a Purple Heart Medal, an Air Medal and the Combat 
Infantryman Badge (CIB).  He received a shrapnel wound in 
combat in August 1969.  In light of such evidence, the Board 
finds the appellant merits combat status under 38 U.S.C.A. 
§ 1154(b).

The appellant has testified, during his June 2006 personal 
hearing at the RO and his July 2007 Travel Board hearing, 
that he injured his neck, right shoulder, right knee and 
right hip in combat on August 2, 1969.  He has stated that 
these injuries occurred when, while under attack from the 
enemy, he was standing on top of an enemy bunker that 
exploded and collapsed with him falling to the bottom of the 
bunker.  A comrade-in-arms has presented testimony that he 
saw the appellant shortly after the attack wearing a neck 
brace and using crutches.  He described the appellant as 
"pretty well banged up."  See Board Hearing Transcript p. 
21.  

The evidence of record indicates that the appellant was 
awarded a Bronze Star Medal with 'V' device for his heroic 
actions on August 2, 1969.  The associated citation states 
that the appellant was wounded in action during combat with 
"a large enemy force in a massive bunker complex."  Despite 
the lack of contemporaneous medical evidence of trauma to the 
appellant's joints during service, the Board will accept that 
such trauma did occur based on his own lay assertions, and 
those of his comrade-in-arms, given that such injury is 
consistent with the circumstances and conditions of a Vietnam 
combat veteran.  See 38 U.S.C.A. § 1154(b).  

However, such acceptance does not alter the fact that the 
appellant's December 1970 separation examination did not 
reveal arthritis of any joints, nor is such acceptance alone 
sufficient to establish service connection.  In order to 
establish service connection, the appellant must present 
competent medical evidence that he currently has orthopedic 
pathology of the right knee, right hip, neck and right 
shoulder, and that such pathology is related to his accepted 
in-service joint trauma.

Review of the post-service medical evidence indicates that 
the appellant has been diagnosed with the claimed conditions.  
An MRI conducted at a VA facility in December 2005 revealed 
the presence of degenerative disc and endplate changes in the 
paracentral region at the C5-6 level and centrally at the C6-
7 level.  

MRIs of the right shoulder and right knee performed that same 
month revealed AC joint degenerative changes and mild 
impingement in the right shoulder, as well as moderate 
degenerative changes in the right knee with an anterior 
cruciate ligament tear and tear of the posterior horn of the 
medial meniscus.  Radiographic examination of the right hip 
was accomplished in February 2004, and revealed 
osteoarthritic joint change with non-uniform joint space 
narrowing and osteophyte formation.

The appellant underwent a VA medical examination in February 
2004.  The examiner reviewed the appellant's claims file and 
medical records.  After examining the appellant, the VA 
examiner stated that the appellant's "orthopedic complaints 
and osteoarthritis on radiographic examination clearly stem" 
from his service-related injuries.  

Thus, despite the negative separation examination, the Board 
is satisfied that the competent evidence demonstrates an 
approximate balance of negative and positive evidence 
sufficient to apply the benefit-of-the-doubt rule in granting 
the appellant's claims of service connection for degenerative 
changes of the right knee, right hip, neck and right 
shoulder.  

Specifically, the February 2004 VA examiner's etiological 
opinion attributes all of the appellant's multiple orthopedic 
complaints and osteoarthritis to the trauma his body 
experienced in combat.  This opinion, along with the absence 
of an etiological opinion attributing the appellant's right 
knee, right hip, neck and right shoulder orthopedic 
complaints/osteoarthritis to another cause, including an 
intercurrent injury, provides enough favorable evidence to 
place the overall evidence in approximate balance.  Thus 
service connection is warranted.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Inasmuch as the Board is allowing the claims for the 
degenerative changes of the neck, right shoulder, right knee 
and right hip, the appellant will not be prejudiced by the 
Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent necessary for these claims and no 
further action is necessary under the mandate of the VCAA.


ORDER

Service connection for degenerative changes of the neck, 
right shoulder, right knee and right hip is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for action as described 
below.

The appellant testified at his June 2006 personal hearing 
that his claim for Social Security Administration (SSA) 
disability benefits had been denied and that he had hired an 
attorney to handle the appeal.  See RO Hearing Transcript pp. 
7 and 10.  The record contains an October 2006 VA clinic note 
that indicates the appellant was appealing the denial of his 
claim for SSA disability benefits.  In March 2007, the 
appellant submitted a written statement in which he reported 
that he was in receipt of SSA disability benefits.  However, 
complete copies of the medical records upon which that 
disability award was based, as well as any SSA decision and 
its associated List of Exhibits, have not been made part of 
the claims file.  All of these records should be obtained and 
associated with the claims file.

In this case, the appellant is service-connected for 
residuals of a right hand wound.  This disability can be 
manifested in a number of different ways.  As an example, the 
appellant has been afforded a rating for the effect of that 
disability on his hand muscles.  However, no consideration 
has apparently been given to the associated surgical scars.  
In addition, there is no indication that the orthopedic or 
neurologic manifestations of the veteran's combat wound have 
been considered.  Further development of the medical evidence 
and adjudication on these bases are therefore indicated.

The VA and private post-service medical records in evidence 
indicate that the appellant has sought treatment for 
orthopedic complaints relating to his left hip.  However, the 
VA examination of February 2004 did not address the left hip 
and no radiographic examination report relating to the left 
hip is of record.  In light of the discussion above, the 
appellant should be afforded medical examination of the left 
hip, to include x-rays.

The medical evidence of record is insufficient for the Board 
to render a decision.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each one of his claims, and 
of what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO, with assistance from the 
veteran and/or his representative as 
required, should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which the recent decision concerning the 
appellant's initial entitlement to 
benefits was based, as well as any SSA 
Administrative Law Judge (ALJ) decision 
with its associated List of Exhibits.  
All of these records are to be associated 
with the claims file.

3.  The AMC/RO should obtain the 
veteran's relevant medical treatment 
records from any VA facility identified 
by the veteran, to the extent not already 
on file.

4.  After the above development is 
completed, the veteran should be 
scheduled for a VA medical examination 
specifically to determine the existence, 
etiology, and onset date of any left hip 
disorder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, including x-rays, should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if examination is not 
accomplished), the examiner should state 
the medical probabilities that any 
arthritis or other left hip pathology is 
attributable to the veteran's military 
service (including the exploding bunker 
incident of August 1969), some pre- or 
post-service trauma, or some other cause 
or causes.

The examiner must provide a comprehensive 
report including complete a rationale for 
all conclusions reached.  If it is 
determined that special examinations are 
needed for making the aforementioned 
opinions, such examination(s) should be 
scheduled.

5.  After the above development is 
completed, the AMC/RO should schedule the 
veteran for appropriate VA medical 
examination(s) as are deemed necessary to 
readjudicate the right hand claim (for 
example, scar, orthopedic and 
neurologic), to accurately determine and 
delineate all the signs and symptoms of 
all residuals related to his right hand 
combat wound.  All appropriate tests, 
including x-rays, should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of any 
report.  The claims file, including any 
additional records obtained pursuant to 
the development requested above must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s).  Each examiner should 
state in the report whether said claims 
file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
muscle, nerve or bone affected by the 
right hand disability, describe the path 
taken by the metal fragment and comment 
upon the nature, extent, and current 
degree of impairment manifested.  The 
examiner(s) should describe all 
symptomatology due to treatment for the 
appellant's service-connected right hand 
disability.  The rationale for all 
opinions expressed should also be 
provided.

In particular, the examiner(s) must 
describe in detail the relative degree, 
severity or extent of any diagnosed 
condition that is found to be part and 
parcel of, or due to, the service-
connected right hand combat wound.  The 
examination report(s) must include a 
discussion of whether any claimed 
condition is etiologically related, 
either directly or by way of aggravation, 
to either the right hand wound itself or 
to treatment for that disability.  This 
includes discussion of carpal tunnel 
syndrome on the right.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records - 
including those documenting recent 
surgery related to any service-connected 
disability - that development should be 
accomplished.

7.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the claims remaining on 
appeal.  The re-adjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories.  The re-adjudication must 
reflect consideration of the Court's 
holdings in Esteban v. Brown, 6 Vet. App. 
259 (1994) and Fenderson v. West, 12 Vet. 
App. 119 (1999).

9.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the remanded issues.  The appellant need take no 
action until notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


